                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

    UNITED STATES OF AMERICA,
         Plaintiff,

    v.
                                                                   CIVIL ACTION NO.
    $184,980.00 IN U.S. CURRENCY,                                   5:15-cv-00065-TES
           First-Named Defendant Property;

    JAMES E. MAXWELL, JR.,
        Claimant.


 ORDER GRANTING GOVERNMENT’S MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________

         In the instant civil-forfeiture action, the United States (the “Government”) moves

for summary judgment against $184,980.00 (“Defendant Property”) and James E.

Maxwell, Jr. (“Claimant”). [Doc. 67]. Claimant does not contest the motion, and for the

following reasons, the Government’s motion is GRANTED.

                                   FACTUAL BACKGROUND

         The following facts are undisputed. 1 In June of 2013, Drug Enforcement

Administration (“DEA”) agents seized $139,700.00 from Ira Christopher Jackson at the

San Francisco International Airport in San Francisco, California. [Doc. 55-2, p. 2; Doc. 67-


1 Plaintiff filed no response to the Government’s motion for summary judgment or statement of material
facts, and the facts contained therein are therefore deemed admitted. See LR 56, MDGa (“All material facts
contained in the movant’s statement [of material facts] which are not specifically controverted by specific
citation to particular parts of materials in the record shall be deemed to have been admitted, unless
otherwise inappropriate.”).
3, p. 21:3-13]. Afterward, now-retired DEA Special Agent Helen Graziadei directed that

the seized currency be returned to Mr. Jackson so as not to interfere with an ongoing

criminal investigation. [Id.]. Approximately four months later, Houston (Texas) Police

Department officers seized $219,790.00 from Claimant at George Bush Intercontinental

Airport in Houston, Texas. See generally [Doc. 55-1]. 2 As with the currency seized from Ira

Jackson, Special Agent Graziadei directed that the currency seized from Claimant be

returned upon discovering that Claimant was also part of an ongoing investigation. [Doc.

67-3, p. 20:1–16].

       The DEA and other law enforcement agencies began investigating Claimant and

others in January of 2014 for a conspiracy involving a flow of money, marijuana, and

cocaine between Macon, Georgia, Houston, Texas, and northern California. [Id. at pp.

15:11—16:9; Doc. 67-4, ¶ 3]. The following individuals participated in the conspiracy:

Claimant (a/k/a “Sonny Spoon”), Frederick Carter, Ira Jackson, Kenna Middleton (a/k/a

“Cuz”), Chancellor Lucear, James Faulks (a/k/a “Red”), Bernard Engram (a/k/a

“Cricket”), Shukree Simmons, Skylar Ward, William Shamone Lewis (a/k/a “Mone”), and

Joseph Pierre Brown. [Id. at pp. 16:10—19:13; Doc. 67-5]. The conspiracy and the




2Although the Court generally may not consider inadmissible evidence when ruling on a motion for
summary judgment, the Court may consider hearsay evidence “if the statement could be reduced to
admissible evidence at trial or reduced to admissible form.” Jones v. UPS Ground Freight, 683 F.3d 1283,
1293–94 (11th Cir. 2012) (quoting Macuba v. Deboer, 193 F.3d 1316, 1323 (11th Cir. 1999)).

                                                   2
individuals involved are hereinafter referred to as the “DTO,” or Drug Trafficking

Organization.

      Between August 29 and October 1, 2014, the Government applied for and received

three court orders authorizing the interception of wire and other electronic

communications. See United States v. 919-819-0426, No. 5:14-mj-00029-CHW, ECF Nos. 32,

34, 52. The DEA used these orders to intercept cell phone calls and texts messages from

devices including phones used by Ira Jackson and Claimant. Id. The contents of the

communications revealed to DEA agents that DTO participants were depositing large

amounts of cash into bank accounts and distributing cocaine and marijuana. [Doc. 67-4,

¶¶ 4–25; Doc. 67-6; Docs. 55-4 through -7].

      On October 11 and 12, 2014, the DEA intercepted numerous calls and text

messages showing that Claimant and other DTO members were collecting drug proceeds

to be transported to Houston, Texas. [Doc. 67-4, ¶¶ 12–25]. In the early morning of

October 12, 2014, Special Agent Graziadei observed via surveillance camera footage a

white limousine pulling up to a music studio in Macon, Georgia, where Maxwell

facilitated his drug trafficking activities. [Id. at ¶¶ 25–26]. At around the same time,

Special Agent Graziadei observed another vehicle fitting the description of one driven by

DTO co-conspirator Kenna Middleton pull up next to the white limousine. [Id. at ¶ 26].

Two individuals met at the trunk of the limousine, opened it, placed something inside,




                                              3
and closed it again. [Id.]. The individuals returned to their vehicles and then drove away.

[Id.].

         Approximately an hour later and at the direction of the DEA, Georgia State Patrol

Corporal (now Sergeant) Jay Thompson stopped a white Lincoln Town Car Executive for

speeding as it traveled through Butler, Georgia toward Columbus, Georgia. [Id. at ¶ 26;

Doc. 67-7, ¶¶ 4–6]. Claimant and his driver, Maurice Dillard, were inside the vehicle.

[Doc. 67-6, ¶¶ 8, 14, 19]. During the ensuing traffic stop, Mr. Dillard consented to a search

of the car but Claimant denied consent to search his belongings, which included a

computer bag, clothes, a pillow, a suitcase in the trunk, and $150,000 in cash. [Id. at ¶¶

18, 20–22]. A K-9 unit arrived at the scene of the stop and conducted an open-air sniff of

Claimant’s luggage, which Corporal Thompson had previously placed in the emergency

lane on the side of the road. [Id. at ¶ 24, 28–30]. The K-9 alerted to the odor of illegal drugs

on the luggage. [Id. at ¶ 30]. Corporal Thompson then searched the luggage and found

bundles of currency, which he seized and turned over to Sergeant B. Surfus of the Macon-

Bibb County Police Department, who was working with the DEA. [Id. at ¶¶ 31–33, 39].

Claimant and his driver were released. [Id. at ¶ 35]. 3

         Later that morning, DEA agents intercepted a phone call between DTO co-

conspirators Ira Jackson and Kenna Middleton (a/k/a “Cuz”). [Doc. 55-40; Doc. 55, Ex. 22-



3State Trooper and K-9 Handler John Morris captured part of the traffic stop on his patrol vehicle dash
camera. This footage may be found in the Court’s Digital Vault. See [Doc. 55, Ex. 26; Doc. 55, Ex. 27; Doc.
67-8].

                                                    4
A (audio); Doc. 67-3, p. 49:8–15]. During the call, Jackson indicated that $25,000 of the

cash seized during Corporal Thompson’s traffic stop belonged to him. [Doc. 55-40; Doc.

55, Ex. 22-A (audio)].

       A Grand Jury indicted Claimant and 30 other individuals on various charges,

including conspiracy to possess with intent to distribute marijuana and cocaine,

possession with intent to distribute marijuana, and money laundering. United States v.

Maxwell, No. 5:15-cr-00035-MTT-CHW, ECF No. 1. The United States Attorney

subsequently charged Claimant by superseding information with two counts of

possession with intent to distribute marijuana after two of Claimant’s co-defendants

admitted that they discussed distributing marijuana with Claimant and assisted him in

the distribution of marijuana. Id. at ECF Nos. 475, 569, 592. Claimant pled guilty to the

charges in the superseding information, and in doing so, he admitted to being a

conspirator in the DTO, stipulated that the Government could prove beyond a reasonable

doubt that he was traveling to Houston, Texas to exchange the seized cash for marijuana,

and stipulated that between 700 and 900 kilograms of marijuana were attributable to him.

Id. at ECF No. 595. Co-conspirator Ira Jackson also pled guilty to the criminal charges

against him and admitted that on March 5 and 6, 2014 he and Claimant made cash

deposits at three Bank of America branches in Macon, Georgia to “further the payment

and distribution of marijuana.” Id. at ECF No. 879, p. 9. The Court entered judgment




                                           5
against Claimant, and he was sentenced to 120 months of imprisonment. Id. at ECF No.

1008.

        During the underlying criminal prosecution, the Government filed the instant

action, alleging that the currency seized by Corporal Thompson constituted forfeitable

money used or intended to be used to facilitate a violation of the Controlled Substances

Act, 21 U.S.C. § 801 et seq. [Doc. 2]. Claimant filed motions to dismiss the complaint and

to suppress the evidence obtained by Corporal Thompson during the traffic stop, both of

which were denied. See [Docs. 26, 27, 46, 56]. The Government now moves for summary

judgment, and the Court finds as follows.

                                        DISCUSSION

        The Controlled Substances Act provides for the forfeiture of any “moneys . . . or

other things of value furnished or intended to be furnished by any person in exchange

for a controlled substance . . . , all proceeds traceable to such an exchange, and all moneys

. . . used or intended to be used to facilitate any violation of” the Act. 21 U.S.C. § 881(a)(6).

In cases, like this one, in which the Government seeks forfeiture of property it alleges was

used or involved in the commission of a crime, the Government bears the burden of

proving by a preponderance of the evidence that there was a “substantial connection”

between the property and the crime. 18 U.S.C. § 983(c). To meet this burden, the

Government “need only show that the money was related to some illegal drug

transaction.” United States v. 183,791.00 in U.S. Currency, 391 F. App’x 791, 794 (11th Cir.


                                               6
2010) (per curiam) (quoting United States v. $242,484.00, 389 F.3d 1149, 1160 (11th Cir.

2004) (en banc)). The Court is to consider the evidence in light of the totality of the

circumstances and “a common sense view to the realities of normal life.” Id. (first citing

United States v. $121,100.00 in U.S. Currency, 999 F.2d 1503, 1507 (11th Cir. 1993) and then

citing $242,484.00, 389 F.3d at 1160).

       Because the Government bears the burden of proof in this case, it must

“affirmatively show the absence of a genuine issue of material fact and support its motion

with credible evidence demonstrating that no reasonable jury could find for the non-

moving party on all of the essential elements of its case.” Landolfi v. City of Melbourne, 515

F. App’x 832, 834 (11th Cir. 2013) (citing Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115

(11th Cir. 1993)). Once the Government has met its burden of proving the forfeitability of

the seized currency, the burden shifts to the non-movant, who must “go beyond the

pleadings and present affirmative evidence to show that a genuine issue of material fact

exists.” Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006) (citing Fitzpatrick, 2 F.3d at 1115–

17). When the non-movant files no response to a motion for summary judgment, the

Court may not grant summary judgment by default but must instead consider the merits

of the motion, ensure that the motion is supported by evidentiary materials, and review

the supporting materials in reaching its decision. United States v. 5800 SW 74th Ave., 363

F.3d 1099, 1101–02 (11th Cir. 2004). The Court must also indicate that it addressed the

merits of the motion. Id. at 1102.


                                               7
      Summary judgment is appropriate in this case for three reasons. First, there is

evidence that Claimant was carrying an unusually large amount of money when

Corporal Thompson stopped his limousine in October 2014. Although this fact is

insufficient on its own to establish that there was a “substantial connection” between the

cash and drug-related activity, it is “highly probative” of such a connection. $121,100.00

in U.S. Currency, 999 F.2d at 1507; cf. $183,791.00 in U.S. Currency, 391 F. App’x at 795.

Second, a trained K-9 unit alerted to the odor of drugs on the currency, which is also a

factor weighing in favor of the Government, given the lack of evidence that the dog sniff

was improper or otherwise incredible. See $242,484, 389 F.3d at 1165–66; cf. 183,791.00 in

U.S. Currency, 391 F. App’x at 795. Third, and perhaps most significantly, Claimant

stipulated in his underlying criminal plea agreement that the Government could prove

beyond a reasonable doubt that, at the time he was stopped by Corporal Thompson,

Claimant “was going to Texas to meet with [co-conspirator Ira Jackson] with a large

amount of cash to pay for marijuana.” United States v. Maxwell, No. 5:15-cr-00035-MTT-

CHW, ECF No. 595, p. 7. At his change-of-plea hearing, the Government read this

stipulation into the record, and when asked if he agreed with the facts as read, Claimant

responded in the affirmative. [Doc. 67-9, pp. 14:3—16:8].

      In toto, this evidence establishes that the currency Claimant was transporting at

the time Corporal Thompson stopped his limousine was, in fact, intended to be used to




                                            8
obtain illegal drugs. Thus, the Defendant Property had a “substantial connection” to

criminal activity and is subject to forfeiture.

                                      CONCLUSION

       Having considered the merits of the Government’s Motion for Summary

Judgment [Doc. 67], the Court GRANTS said motion, and the Clerk of Court is

DIRECTED to enter judgment in the Government’s favor.

       SO ORDERED, this 3rd day of January, 2019.




                                                  S/ Tilman E. Self, III
                                                  TILMAN E. SELF, III, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              9
